DETAILED CORRESPONDENCE
This Office action is in response to the amendment received January 25, 2021.
The rejection under 35 U.S.C. 102 (a) (1) as anticipated by or, in the alternative under 35 U.S.C. 103 as obvious over WO-2015/137486 (MAKINOSHIMA et al). is withdrawn in view of the arguments by applicant and the certified translation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, and 13-19 are rejected under 35 U.S.C. 102 (a) (1) as anticipated by or, in the alternative under 35 U.S.C. 103 as obvious over WO-2014/024836 (NISHIMAKI et al). 
The claimed invention now recites the following:
    PNG
    media_image1.png
    421
    733
    media_image1.png
    Greyscale

NISHIMAKI et al continues to anticipate the claimed invention at page 40, paragraph [0033] in Synthesis Example 10 (page 25, par. [0059] of NISHIMAKI et al 2015/0212418) wherein a polyol compound is reported which is a product of a condensation reaction between a biphenol, pyrenecarboxaldehyde and naphthaldehyde, see below for the possible four structures (I-14), (I-16) (I-86 ), (I-88) and (I-89) in the product:	
    PNG
    media_image2.png
    265
    367
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    310
    359
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    479
    238
    media_image4.png
    Greyscale


 The structures (I-14) and (I-16) anticipates the claimed formula (I) as far as the claimed structure can be interpreted in the claims.
The structure (I-16) is calculated to has a calculated molecular weight of 1380 (shown below), when n=2.  This weight is met by Synthesis Example 2 which disclose a MW of 1400, thus this compound would meet the claimed n value recited in claim 1.
End group units would include the two bisphenols and two pyrenecarboxaldehyde, while the middle units (n=2) would be two bisphenols and one pyrenecarboxaldehyde.  The calculation would be as follows:
	End group bisphenols:  	C = 12 x 12= 144
				H= 1 x 9 = 9
				O= 16 x 2 = 32
				-----------------
					185
Each pyrenecarboxaldehyde linking group:
				 C = 12 x 17= 204
				H= 1 x 10 = 10
				----------------
					214
Middle bisphenols:
		  		C = 12 x 12= 144
				H= 1 x 8 = 8
				O= 16 x 2 = 32
				-----------------
					184
Two End group bisphenols: 		2 x 185 = 370
Three bridging pyrenecarboxaldehyde: 	3 x 214 = 642
Two Middle bisphenols: 			2 x 184 = 368
						----------------
							1380
page 28, paragraph [0013], (page 21, paragraph [0036] of NISHIMAKI et al 2015/0212418), wherein the average molecular weight is 1000 – 5000.   At the Mw of about 1000, NISHIMAKI et al is asserted to meet the claimed compound of formula (I) at n = 2.  
With respect to the crosslinking agent and the acid generator, applicants are directed to page 31 – 32, paragraphs [0015] – [0016], (page 22, paragraphs [0039] – [0042] in NISHIMAKI et al 2015/0212418), wherein the use of those ingredients are suggested for a resist underlayer and would be taught to the skilled artisan to use such components.
It would have been prima facie obvious to one of ordinary skill in the art of condensation chemistry to form a resin and composition having a crosslinking agent and acid generator as reported in NISHIMAKI et al with the reasonable expectation of having a composition with repeating units that meet claimed formula (I) and use them in a resist undercoating layer having excellent etch resistance.
The rejection is repeated wherein NISHIMAKI et al is seen to disclose the claimed structure as recited in the claims at formula (I-14),  (I-16) and (1-89) for the resin in claim 13 see below:

    PNG
    media_image5.png
    259
    375
    media_image5.png
    Greyscale
.


	This compound anticipates the claimed invention as seen in claims 1-7 and 9.
page 25 of NISHMAKI et al, see below:
    PNG
    media_image6.png
    1008
    852
    media_image6.png
    Greyscale


The rejection is repeated and made final.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

				/John S Chu/                                                            Primary Examiner, Art Unit 1737   
                                                                                                                                         J.Chu
May 12, 2021